                     Case 19-50668-btb             Doc 18       Entered 09/12/19 22:04:01                Page 1 of 3
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-50668-btb
GARY ROGER JESSUP, II                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-3                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 10, 2019
                                      Form ID: 318                       Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db             +GARY ROGER JESSUP, II,    866 BRANSTETTER AVE,    DAYTON, NV 89403-9776
aty            +NICHOLAS M. WAJDA,   LAW OFFICE OF NICHOLAS M WAJDA,     871 CORONADO CENTER DR., STE. 200,
                 HENDERSON, NV 89052-3977
tr             +MARIANNE EARDLEY,   P.O. BOX 460,    ELKO, NV 89803-0460
10825933       +Cape Fear Valley Medical Center,    1638 Owen Dr,    Fayetteville, NC 28304-3431
10825937        Family Fin,   25331 1h 10 West,    San Antonio, TX 78257
10825940        Maverick Finance,   C/o Security Finance,     Spartanburg, SC 29304
10825946       +Summit Collection Services,    491 Court St.,    Reno, NV 89501-1708
10825947        Sun Credit,   25331 1h 10 West,    San Antonio, TX 78257
10825948       +United Finance Company,    1833 Auburn Way N Ste A,    Auburn, WA 98002-3361

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Sep 11 2019 03:21:52       U.S. TRUSTEE - RN - 7,
                 300 BOOTH STREET, STE 3009,    RENO, NV 89509-1362
10825935        EDI: CAPITALONE.COM Sep 11 2019 07:03:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
10825936       +EDI: CAPITALONE.COM Sep 11 2019 07:03:00      Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
10825938       +EDI: AMINFOFP.COM Sep 11 2019 07:03:00      First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
10825939       +EDI: AMINFOFP.COM Sep 11 2019 07:03:00      First Premier Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
10825942       +EDI: MID8.COM Sep 11 2019 07:03:00      Midland Funding,    2365 Northside Drive,
                 San Diego, CA 92108-2709
10825943       +EDI: MID8.COM Sep 11 2019 07:03:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
10825944        E-mail/Text: consumerhelpdesk@omega-rms.com Sep 11 2019 03:22:40       Omega RMS LLC,
                 P.O. Box 801688,    Kansas City, MO 64180-0001
10825945       +E-mail/Text: spcc@renown.org Sep 11 2019 03:22:51      Renown Regional Medical Center,
                 1155 Mill St,    Reno, NV 89502-1576
10825941        EDI: SECFIN.COM Sep 11 2019 07:03:00      Maverick Finance,    C/O Security Finance,    Po Box 811,
                 Sparatnburg, SC 29304
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10825934*        +Cape Fear Valley Medical Center,   1638 Owen Dr,   Fayetteville, NC 28304-3431
10825949       ##+United Finance Company,   3764 E. Flamingo Rd.,   Las Vegas, NV 89121-4921
                                                                                              TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              MARIANNE EARDLEY    meardley@frontiernet.net, nv18@ecfcbis.com
              NICHOLAS M. WAJDA   on behalf of Debtor GARY ROGER JESSUP, II nick@wajdalawgroup.com,
               r47098@notify.bestcase.com
              U.S. TRUSTEE - RN - 7   USTPRegion17.RE.ECF@usdoj.gov
                                                                                            TOTAL: 3
                      Case 19-50668-btb                Doc 18     Entered 09/12/19 22:04:01            Page 2 of 3

Information to identify the case:
Debtor 1               GARY ROGER JESSUP II                                        Social Security number or ITIN   xxx−xx−6896
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Nevada

Case number: 19−50668−btb



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           GARY ROGER JESSUP II

                                                                           By the court:              Mary A. Schott
           9/10/19                                                                                    Clerk of Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1
            Case 19-50668-btb           Doc 18    Entered 09/12/19 22:04:01       Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
